Head, Presiding Justice.
The Court of Appeals, and not this court, has jurisdiction of the subject matter of this litigation. The contention in a motion and in the bill of exceptions that the trial judge in refusing to allow an amendment to an intervention, which intervention had been previously dismissed, denied the intervenor due process of law under the State and Federal Constitutions does not constitute a case involving “the construction of the Constitution of the State of Georgia or of the United States, . . .” Constitution, Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). Norman v. State, 171 Ga. 527 (156 SE 203); Dunn Motors, Inc. v. General Motors Acceptance Corp., 174 Ga. 743 (163 SE 906); Western & Atlantic R. v. Leslie, 176 Ga. 385 (168 SE 15); Chastain v. Alford, 191 Ga. 677 (13 SE2d 769); Jarvis v. State, 197 Ga. 704 (30 SE2d 484); Dixon v. State, 207 Ga. 192 (60 SE2d 439); Robinson v. State, 209 Ga. 48 (70 SE2d 514); Civils v. Fulton County, 218 Ga. 705 (130 SE2d 220).

Transferred to the Court of Appeals.


All the Justices concur.